PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/051,465
Filing Date: 31 Jul 2018
Appellant(s): Gordon et al.



__________________
Mark I. Koffsky (Reg. No. 41,906)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-8, 10, 12, 13, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al., “User identification and authentication using multi-modal behavioral biometrics” (published 2014) in view of Steeves et al., US 2010/0192209 (filed 2009-01).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al., “User identification and authentication using multi-modal behavioral biometrics” (published 2014) in view of Steeves et al., US 2010/0192209 (filed 2009-01), and Deng et al., “Keystroke Dynamics Advances for Mobile Devices Using Deep Neural Network” (published 2015).


(2) Response to Argument

Claim Terms
Appellant’s App. Br. filed 12/07/2021 are mainly focused on the claim limitation:
“a feature learning module that engages in subject-specific feature learning of the current subject to distinguish the current subject from other subjects” (claim 1 lines 3-4). 
It is therefore useful to define the terms of the claim in the context of Appellant’s specification and the prior art:

“Feature”: A feature is measured user data, in this case behavioral user data.
Appellant’s specification ¶ 5: “features can be behavioral aspects like gait, typing behavior, daily temporal routines, etc.” Appellant’s specification ¶ 5)
Bailey p. 78, ¶ 2: “This article presents a behavioral biometric system that fuses user data from keyboard, mouse, and GUI interactions. The system collects user characteristics relating to the way a particular user interacts with the computer. This is done by monitoring a user’s keystrokes, mouse movements, and GUI usage patterns. Features are calculated on these actions.” 
“Learning”: Learning is machine learning, the application of a machine learning algorithm. 
Appellant’s specification ¶ 5: “The values of these features are aggregated together in a specific order to create a feature vector. A machine learning algorithm is then used to model patterns in that feature vector for a particular subject and differentiate them from other subjects.” 
Bailey p. 83, Fusion system design, ¶ 4: “All feature selection and machine learning classification is done using the Weka data mining toolkit (Hall et al., 2009). Three different classification algorithms are tested.” 
“Current subject”: Current subject is the subject to be authorized, or the authorized subject.
Appellants ¶ 72: “Preprocessed data windows gathered from the subject are passed to the classification component which outputs a probability that they were generated by the current (authorized) subject.”
Bailey p. 84, Authentication: “Authentication is a binary classification problem .… testing on whether each sample belongs to the legitimate user or not.” 
“Other subjects”: Other subjects are everyone else besides the Current Subject.
Appellant’s ¶ 56: “other subjects, not including the current subject.” 
Bailey p. 84, Authentication: “The classifier is given a set of samples from the legitimate user, and also a sampling of samples from users which are not the legitimate user.” 
“a feature learning module”: Machine learning applied to the features
Appellant’s ¶ 59: “Component 7 270 comprises model training. This component consumes data from the current subject and external subjects. Using the preprocessed windows from Component 6 260, a model is built that learns subject-specific features…. The goal of this component is to module that can distinguish data windows of the current subject from data windows of all other subjects and do so by learning features (signal characteristics) of those windows which are unique to the current subject.”
Bailey p. 84, Authentication: “Authentication is a binary classification problem. When using this method a classifier is trained for each individual user. The classifier is given a set of samples from the legitimate user, and also a sampling of samples from users which are not the legitimate user. The remaining legitimate user and impostor user samples are then used for testing on whether each sample belongs to the legitimate user or not.” 
“distinguish the current subject from other subjects”: to differentiate the authorized subject from everyone else (i.e. authentication).
Appellant’s ¶ 59: “Component 7 270 comprises model training…. The goal of this component is to generate a module that can distinguish data windows of the current subject from data windows of all other subjects and do so by learning features (signal characteristics) of those windows which are unique to the current subject.”
Bailey p. 84, Authentication: “Authentication is a binary classification problem. When using this method a classifier is trained for each individual user. The classifier is given a set of samples from the legitimate user, and also a sampling of samples from users which are not the legitimate user. The remaining legitimate user and impostor user testing on whether each sample belongs to the legitimate user or not.”


Examiner’s Response
A. Claims 1-8, 10, 12, 13, and 36
On page 8 of the remarks, Appellant argues that the combination of Bailey in view of Steeves does not teach or suggest:
“a feature learning module that engages in subject-specific feature learning of the current subject to distinguish the current subject from other subjects”.

Examiner responds that Bailey discloses the argued subject matter as previously noted in the Office Action mailed 6/23/2021, see FOA, p. 8, for more detail.

a feature (Bailey p. 84, Training data) learning module (see Bailey Figure 3, classifiers for learning) that engages in subject-specific feature learning (See Bailey pp. 81-83, keystroke, mouse and GUI features) of the current subject (Bailey p. 85, ¶¶ 2-3, legitimate user) to distinguish the current subject from other subjects; (Bailey p. 84, Identification and Authentication.)

In other words, Bailey discloses a machine classifier (machine learner) that takes as input features from specific users in a training phase so that authentication (distinguishing current subject from other subjects) can be performed during a testing phase.  The training phase (Bailey p. 84) is performed on a specific (legitimate) user to distinguish said specific user from the other users (imposter user samples), see Bailey p. 84, Authentication.  As Bailey takes as input features from users, user specific features, the training (learning) of the system is “subject-specific”.  Thus, Bailey 

Appellant further elaborates the argument in the App. Br. pp. 8-9 by stating:
(A) “Contrary to the Examiner’s analysis, however, these cited portions of Bailey are not generated as a result of subject-specific feature learning of the current subject ….  This is because the features cited in Bailey (namely, for example, keyboard dynamics) are predetermined in the past and then measured in the present.  Bailey discloses no analysis (and thus no learning) as to which feature will result in better learning about the current subject.” (emphasis Examiner’s)
(B) “Bailey certainly does not teach the next step of feature learning module distinguishing the current subject from other subjects (part b, above).  All subjects are processed using the same data.  No ‘on-the-fly’ learning to distinguish one set of features for a current subject versus another set of features for another subject occurs.”

As to A, Examiner notes that the claims were amended on 6/09/2021 to remove a reference to learning the best features: “a feature learning module that not “a feature learning mouse that learns best features to distinguish the current subject.”
as to which feature will result in better learning about the current subject”.  Claim 1 is directed to “subject-specific feature learning”; i.e. machine learning of user behaviors (which are by definition subject specific).  The claims are NOT directed to deciding which features are “better”, i.e. feature type selection; different feature types being: keystrokes, mouse strokes, GUI messages (Bailey) or gait, typing behavior, daily temporal routines (Appellant’s background).  Subject-specific feature learning is not a “better” feature selection.  The claims require a subject-specific learning of a user’s features (behavior) not a determination of which behavior types result in better learning.   None of the claims suggest, imply, or require any prioritizing or selecting of feature types.  Therefore, the Examiner submits that the argument (A) is premised on unclaimed subject matter.  Examiner submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As to B, Examiner responds that Bailey discloses “feature learning of the current subject to distinguish the current subject from other subjects” by disclosing the use of machine learning to accomplish identification and authentication (Bailey p. 84, Identification and Authentication.)  Identification and authentication are both mechanisms by which one user is distinguished from other users, see Bailey page 84.  As noted in Bailey page 85, Authentication: “Being able to authenticate a user while they perform their daily work is the primary goal behind this system.”


Moreover, Examiner was unable to discern any support for arguments (A and B) in Appellant’s specification.  On the contrary, Appellant’s training (component 7 of Figure 2) is stated to be performed on “preprocessed” data without any determination as to which feature will result in better learning about the current subject. See Appellant’s specification ¶ 59.  Examiner respectfully submits that Appellant’s arguments (A) and (B) discussed above have no corresponding support in Appellant’s written description.

On p. 9 ¶ 2 through p. 10, ¶ 1, of the App. Br., Appellant further argues that “Bailey describes ‘Keystroke Features,’ all of which are pre-determined features of a user’s behavior….  The work done by Bailey operates on the basis of pre-determined, pre-computed features, rather than on-the-fly learned features that vary from one user to another.” (Emphasis Examiners).

Examiner responds by stating that claim 1 does not prohibit “pre-determined features” nor does claim 1 require “on-the-fly learned features [types] that vary from one user to another”.  Examiner submits that although the claims are interpreted in light of 

Furthermore, Examiner notes that Appellant’s remarks appear incompatible with Appellant’s written description.  Appellant’s system preprocesses previously stored feature data and then segregates the data based on users, training data, and test data.  Thereafter, Appellant’s system performs training using all of the training data thereby allowing a machine learning algorithm to learn the different characteristics between respective users.  For Example, Appellant’s specification discloses:
“Component 6 260 comprises data preprocessing. This component takes physical sensor observations and prepares them for the processing algorithm.…
This component can be constructed as database queries over Components 4 240 and 5 250. The queries take a subject ID a timestamp, and window length as input. The queries return all sensory data pertaining to that subject, with a timestamp after the specified timestamp, and before the time obtained by adding the window length to the timestamp. The timestamp is then increased, and the process is repeated until all required data has been retrieved.” 
(retrieving pre-existing data from a database for pre-processing. Appellant’s ¶¶ 57-58, discussing component 6 as shown in Applicant’s figure 2)
“This component consumes data from the current subject and external subjects. Using the preprocessed windows from Component 6 260, a model is built that learns subject-specific features. First, data windows are segregated by subject into two sets: one set containing data of the current subject, and one set containing data from external sources (other subjects).” 
(Appellant’s ¶ 59, discussing component 7 as shown in Applicant’s figures 2 and 3)
All labeled data is then segregated into 3 containers of training data, evaluation data, and test data.” 
(Appellant’s ¶ 70, discussing component 7 as shown in Applicant’s figures 2 and 3)
“This process is then repeated for each subject. By creating new sets for each subject and allowing the convolutional network to learn different characteristics for each subject individually, subject specific features can be achieved.” 
(Appellant’s ¶ 71)

Notably, Applicant’s specification discloses utilizing previously known, preprocessed data in the training and has no description for determining particular features for better learning (App. Br. p. 9, ¶ 1), that vary from one user to another (App. Br. p. 9, ¶ 2).  To provide more context, Appellant’s figure 2, component 3 samples data from the sensors and stores it in a database of components 4 and 5 (Appellant’s ¶¶ 53 and 80). Component 6 then preprocesses the stored data (Appellant’s ¶ 57). After these steps the preprocessed data is used in machine learning, component 7 (Appellants ¶¶ 59, 70 and 83).  
There is no description of feature type selection and no description of on-the-fly learning.  Appellant’s system also uses only pre-processed features which are queried, or retrieved, from a database. Therefore, all of Appellant’s features are also “pre-determined features” that do not “vary from one user to another” and are not selected “on-the-fly”.  Examiner respectfully submits that Appellant’s specification does not support Appellants’ remarks on pages 9 through 10.  Examiner further reiterates that Appellant’s remarks on pages 9 through 10 are directed to unclaimed subject matter.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 10, ¶ 2, of the App. Br. Appellant comments on the Examiner’s response to arguments in the Office Action mailed 6/23/2021.  Examiner agrees that the claim language controls in this analysis, App. Br. p. 10, ¶ 5, and references the Examiner’s response detailed above.

For at least the above reasons, Examiner respectfully submits that the rejection of claim 1 in the Final Office Action mailed 6/23/2021 should be maintained.

B. Claims 9 and 11
On page 11, ¶¶ 2-3, of the App. Br. Appellant presents arguments directed to claims 9 and 11 and asserts that Deng does not teach or suggest “subject-specific feature learning to distinguish the current subject from other subjects.”  The combination of Bailey in view of Steeves and Deng was cited as rendering claims 9 and 11 obvious.  Examiner respectfully submits that, regardless of Deng’s teachings, Bailey in view of Steeves reasonably renders obvious the argued “subject-specific feature learning to distinguish the current subject from other subjects,” recited in claim 1, at least for the reasons discussed above with respect to claim 1. Examiner respectfully submits that the rejection of claims 9 and 11 in the Final Office Action mailed 6/23/2021 should be maintained for at least the reasons discussed above with respect to claim 1.

For the above reasons, it is believed that the rejections should be sustained.


/MICHAEL W CHAO/Examiner, Art Unit 2492        
                                                                                                                                                                                                
Conferees:

Saleh Najjar
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492        
                                                                                                                                                                                                Zachary A. Davis
/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.